 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DARRYL ASH,                                         1:18-cv-00640-SKO (PC)

12                       Plaintiff,                       FINDINGS AND RECOMMENDATION TO
                                                          DISMISS WITH PREJUDICE DUE TO
13           v.                                           PLAINTIFF’S FAILURE TO COMPLY
                                                          WITH THE COURT’S ORDER, FAILURE
14    McDANIEL, et al.,                                   TO PROSECUTE, AND FAILURE TO
                                                          STATE A CLAIM
15                       Defendants.
                                                          (Docs. 1, 7, 10)
16
                                                          TWENTY-ONE (21) DAY DEADLINE
17
                                                          Clerk of Court to Assign a District Judge
18

19          Plaintiff, Darryl Ash, is a former state prisoner proceeding pro se and in forma pauperis
20   with a civil rights action pursuant to 42 U.S.C. § 1983. On October 9, 2018, the Court issued the
21   First Screening Order finding that the Complaint failed to state any cognizable claims and
22   granting leave for Plaintiff to file a first amended complaint within twenty-one (21) days. (Doc.
23   7.) More than thirty days lapsed without Plaintiff filing an amended complaint, or other
24   responding to the First Screening Order.
25          On January 9, 2019, an order issued for Plaintiff to show cause (“OSC”) within twenty-
26   one (21) days why this action should not be dismissed with prejudice based on Plaintiff’s failure
27   to comply with the First Screening Order and for failure to state a cognizable claim. (Doc. 10.)
28

                                                      1
 1   Plaintiff was warned in both the First Screening Order and the OSC that a failure to comply

 2   would result in dismissal of this action for his failure to obey a court order, failure to prosecute,

 3   and failure to state a cognizable claim. (Docs. 7, 10.)

 4             The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or

 5   of a party to comply with . . . any order of the Court may be grounds for the imposition by the

 6   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.

 7   “District courts have inherent power to control their dockets,” and in exercising that power, a

 8   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of

 9   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,

10   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to

11   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

12   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.
     Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court
13
     order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to
14
     prosecute and to comply with local rules).
15
               Based on Plaintiff=s failure to comply with or otherwise respond to the First Screening
16
     Order and OSC, there is no alternative but to dismiss the action for Plaintiff’s failure to respond
17
     to/obey a court order, failure to prosecute, and failure to state a cognizable claim.
18
               Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with
19
     prejudice, for Plaintiff's failure to obey a court order, to prosecute this action, and to state a
20
     cognizable claim. The Clerk of the Court is directed to randomly assign a District Judge to this
21
     action.
22
               These Findings and Recommendations will be submitted to the United States District
23
     Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
24
     twenty-one (21) days after being served with these Findings and Recommendations, Plaintiff
25
     may file written objections with the Court. The document should be captioned “Objections to
26
     Magistrate Judge’s Findings and Recommendations.” Failure to file objections within the
27
     specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
28

                                                          2
 1   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4   Dated:    February 11, 2019                                 /s/   Sheila K. Oberto      .
                                                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       3
